DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2. 	Previous claim interpretation is withdrawn in view of Applicant's amendments filed April 23, 2021.
Claim Objections
3. 	Previous claim objections are withdrawn in view of Applicant's amendments filed April 23, 2021.

Claim Rejections - 35 USC § 112
4. 	Previous claim rejections are withdrawn in view of Applicant's amendments filed April 23, 2021.

Claim Rejections - 35 USC § 101
5. 	Previous claim rejections are withdrawn in view of Applicant's amendments filed April 23, 2021.

Allowable Subject Matter
6.	Claims 1 to 8 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowed because the closest prior art, Zhdanov (US Pat. Pub. 2014/0129194) fails to anticipate or render obvious a method for processing gravity and magnetic data in geological resource exploration comprising: performing upward continuation of the first potential field data and the first gradient data by using a wave-number domain conversion method, to obtain second gradient data after upward continuation by a height of h, third gradient data after upward continuation by a height of 2h, 3h, wherein h represents a distance between the observation surface and a continuation surface, h > 0, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 5 is allowed because the closest prior art, Zhdanov (US Pat. Pub. 2014/0129194) fails to anticipate or render obvious a system for processing gravity and magnetic data in geological resource exploration, the system comprising a processor configured to: perform upward continuation of the first potential field data and the first gradient data by using a wave-number domain conversion method, to obtain second gradient data after upward continuation by a height of h, third gradient data after upward continuation by a height of 2h, and second potential field data after upward continuation by a height of 3h, wherein h represents a distance between the observation surface and a continuation surface, h > 0, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        5/20/2021